Fourth Court of Appeals
                                 San Antonio, Texas
                                         July 7, 2016

                                    No. 04-16-00005-CV

                                     IPSECURE, INC.,
                                         Appellant

                                              v.

                                   James E. CARRALES,
                                         Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-02257
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER
       On June 15, 2016, this court issued a memorandum opinion and judgment dissolving a
temporary injunction order and vacating an enforcement order. Appellee has filed a “Motion for
Immediate Issuance of the Mandate” pursuant to TEX. R. APP. P. 18.1(c), requesting that the
mandate be issued immediately based on his showing of good cause. No response opposing the
motion has been filed by appellant. Accordingly, having found good cause to issue the mandate
immediately, we GRANT appellee’s motion. The clerk of the court is instructed to issue the
mandate immediately. TEX. R. APP. P. 18.1(c).


                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court